Name: Commission Regulation (EC) No 660/97 of 16 April 1997 introducing transitional measures for the free distribution as humanitarian aid outside the Community of fruit and vegetables withdrawn from the market during the 1996/97 marketing year
 Type: Regulation
 Subject Matter: cooperation policy;  plant product;  social affairs;  social protection;  economic policy
 Date Published: nan

 17 . 4 . 97 EN Official Journal of the European Communities No L 100/39 COMMISSION REGULATION (EC) No 660/97 of 16 April 1997 introducing transitional measures for the free distribution as humanitarian aid outside the Community of fruit and vegetables withdrawn from the market during the 1996/97 marketing year Whereas, because of the short deadlines and to prevent the products deteriorating, charitable organizations which have submitted proposals for such operations before the entry into force of this Regulation should be allowed to proceed at once and the Commission should be allowed to authorize them retrospectively if they comply with the conditions set out in this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 1 . Pursuant to the conditions laid down in Regulation (EC) No 659/97, oranges and mandarins withdrawn from the market during the 1996/97 marketing year in accord ­ ance with Regulation (EEC) No 1035/72 may, during that marketing year, be made available to charitable organ ­ izations approved by the Member States for free distribu ­ tion as humanitarian aid to certain categories of the popu ­ lation in need in third countries . 2 . However, Articles 11 (3) and 16 of Regulation (EC) No 659 /97 on the conclusion of contractual agreements between producer organizations and charitable organiza ­ tions shall not apply to the operations referred to in para ­ graph 1 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organization of the market in fruit and vegetables ('), and in particular Article 57 thereof, Whereas the third indent of Article 30 ( 1 ) (a) of the Regu ­ lation (EC) No 2200/96 provides that fruit and vegetables withdrawn from the market pursuant to Article 23 ( 1 ) of that Regulation which remain unsold may be distributed free of charge as humanitarian aid to certain categories of the population in need, via charitable organizations approved to that effect by the Member States; whereas, however, that Article does not apply until the 1997/98 marketing year; Whereas Regulation (EC) No 659/97 of 16 April 1997 laying down detailed rules for the application of Council Regulation (EC) No 2200/96 as regards intervention arrangements for fruit and vegetables (2), lays down the rules applicable to the free distribution outside the Com ­ munity of fruit and vegetables withdrawn from the market; whereas, however, this Regulation only applies to products withdrawn from the market from the 1997/98 marketing year; Whereas, for the 1996/97 marketing year, withdrawals from the market pursuant to Council Regulation (EEC) No 1035/72 (3), as last amended by Commission Regula ­ tion (EC) No 1363/95 (4), may be expected, in particular as regards oranges and mandarins; whereas, therefore, in order to allow the free distribution outside the Commun ­ ity of these products withdrawn from the market and to facilitate the transition from the old arrangements to those established by Regulation (EC) No 2200/96, a transitional measure should be adopted making Regula ­ tion (EC) No 659/97 applicable to oranges and mandarins withdrawn from the market pursuant to Regulation (EEC) No 1035/72 during the 1996/97 marketing year; Whereas certain provisions of Regulation (EC) No 659/97 should not be applied to the free distribution of products withdrawn from the market during the 1996/97 market ­ ing year, in particular as regards the conclusion of contractual agreements between producer organizations and charitable organizations so that costs of sorting and packaging those products can be taken over by the Commission ; Article 2 1 . Free distribution operations for which proposals were submitted to the Commission by Member States before the entry into force of this Regulation may be carried out. 2 . The Commission may decide to authorize retro ­ spectively the implementation of the operations referred to in paragraph 1 in accordance with the second indent of the third paragraph of Article 14 of Regulation (EC) No 659/97 if those operations comply with the conditions set out in this Regulation . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 297, 21 . 11 . 1996, p. 1 . (2) See page 22 of this Official Journal . (-1 ) OJ No L 118 , 20 . 5 . 1972, p. 1 . (4 OJ No L 132, 16 . 6 . 1995, p. 8 . No L 100/40 [ EN Official Journal of the European Communities 17 . 4 . 97 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 16 April 1997 . For the Commission Franz FISCHLER Member of the Commission